NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO GONZALEZ-GASPAR,                          No.    15-71737

                Petitioner,                     Agency No. A200-630-195

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Pedro Gonzalez-Gaspar, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing Gonzalez-

Gaspar’s appeal from an immigration judge’s (“IJ”) decision denying Gonzalez-

Gaspar’s application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006). We deny in part and dismiss in

part the petition for review.

      Even if Gonzalez-Gaspar’s asylum claim were not time-barred, see 8 U.S.C.

§ 1158(a)(2)(B), it fails on the merits. The BIA did not err in finding that

Gonzalez-Gaspar’s claimed social group of individuals who are presumed wealthy

because they have returned from the United States is not cognizable. See Reyes v.

Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership

in a particular group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). We lack jurisdiction

to review Gonzalez-Gaspar’s unexhausted claim based on the social group of

“Guatemalans living in the country who have been identified as having U.S.-based

family members.” See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).




                                           2
      Substantial evidence supports the agency’s determination that Gonzalez-

Gaspar otherwise failed to establish a nexus between the harm he fears and a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Our

conclusion is not affected by the differing nexus standards applicable to asylum

and withholding of removal claims. Cf. Barajas-Romero v. Lynch, 846 F.3d 351,

360 (9th Cir. 2017) (discussing Zetino v. Holder having drawn no distinction

between the standards where there was no nexus at all to a protected ground).

      Thus, Gonzalez-Gaspar’s asylum and withholding claims fail.

      Gonzalez-Gaspar does not challenge in his petition for review the BIA’s

denial of his CAT claim and thus has waived any argument based thereon. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259–60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3